COURT OF APPEALS OF VIRGINIA


              Present: Judges Kelsey, Beales and Senior Judge Clements
UNPUBLISHED



              VIKING CONTRACTING, INC. AND
               LIBERTY INSURANCE CORPORATION
                                                                                 MEMORANDUM OPINION *
              v.     Record No. 1701-12-4                                             PER CURIAM
                                                                                    JANUARY 8, 2013
              MARIA ELENA ALIAGA


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Alan D. Sundburg; Friedlander Misler, PLLC, on brief), for
                               appellants.

                               (Andrew S. Kasmer, on brief), for appellee.


                     Viking Contracting, Inc. and Liberty Insurance Corporation (employer) appeal a decision

              of the Workers’ Compensation Commission finding that Maria E. Aliaga (claimant) was totally

              disabled and had no duty to market her residual work capacity. 1 We have reviewed the record

              and the commission’s opinion and find that this appeal is without merit. Accordingly, we affirm

              for the reasons stated by the commission in its final opinion. See Aliaga v. Viking Contracting,

              Inc., JCN VA000-0015-5292 (Aug. 24, 2012). We dispense with oral argument and summarily


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                        Claimant contends that the record fails to set forth when employer filed its notice of
              appeal. Although the notice of appeal was not included in the joint appendix, the record shows
              that employer filed a notice of appeal with the commission on September 25, 2012, sent via
              certified mail on September 21, 2012. Thus, the notice was timely filed.
                      Claimant also contends that employer failed to preserve the marketing issue before the
              full commission. The deputy commissioner found that claimant was totally disabled, therefore,
              she was under no obligation to market her residual ability. On July 13, 2011, employer filed a
              request for review before the full commission. In the request for review, employer claimed error
              with the finding that “claimant had no duty to market her residual capacity.” The full
              commission found that a questionnaire signed by claimant’s treating physician was sufficient to
              support claimant’s ongoing disability. Employer preserved the issue.
affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.


                                                                                        Affirmed.




                                               -2-